Citation Nr: 0602232	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, based on exposure to herbicides.

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, type 
II.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus, type 
II.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1971 to April 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Huntington, 
West Virginia, which denied service connection for diabetes 
mellitus, retinopathy, peripheral neuropathy and 
hypertension. 

A video hearing was held before the undersigned Veterans Law 
Judge in June 2005.  A transcript of the hearing has been 
associated with the claims folders.

The issues of entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, type 
II, entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus, type 
II, and entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, type II, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran has a current diagnosis of type 2 diabetes 
mellitus.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.


CONCLUSION OF LAW

Type 2 diabetes mellitus was incurred in active military 
service as a result of exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1154, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

Second, presumptive service connection for type II diabetes 
mellitus can be granted on a presumptive basis with assumed 
exposure to certain herbicides.  38 C.F.R. § 3.309(e).  
Presumptive service connection for diabetes mellitus based on 
herbicide exposure must manifest to a degree of 10 percent or 
more at anytime after discharge from active service.  38 
U.S.C.A. § 1112.  The last date on which a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

The veteran contends that although he was stationed in 
Thailand, he frequently set foot in Vietnam when his plane 
stopped there to deliver mail, and to service other planes.  
He believed he was exposed to Agent Orange during his stops 
in Vietnam and therefore is entitled to presumptive service 
connection.

The veteran has a current diagnosis of type 2 diabetes 
mellitus as is reflected in the February 2003 VA Agent Orange 
examination report.   The remaining question is whether he 
served in Vietnam during the specified period of time so as 
to qualify for the presumptive service connection.

The veteran's service medical records do not reflect service 
in the Republic of Vietnam.  The National Personnel Records 
Center, however, has reported that none of his service 
personnel records are available.

The veteran's certificate of discharge from service shows, 
consistent with his testimony, that he served 487 days in 
Thailand and was an aircraft maintenance specialist; but does 
document Vietnam service.

The veteran contends that his receipt of the National Defense 
Service Medal, Vietnam Service Medal, and Republic of Vietnam 
Campaign Medal, which the veteran argues he received due to 
his time spent in Vietnam.

However, these medals were not awarded exclusively for 
service in Vietnam.  U.S. Dep't. of Defense Manual of 
Military Decorations and Awards, Appendix D at 17-20, July 
1990; Dep't. of Defense Manual of Military Decorations and 
Awards, at 7-7, September 1996.

Therefore, the veteran's receipt of these medals is not 
conclusive evidence of actual service in the Republic of 
Vietnam.

However, the veteran has submitted written statements, a lay 
statement, and hearing testimony that he served as crew chief 
on board a cargo refueler which made stops in Vietnam.  A 
service acquaintance has also certified that he was part of 
an air crew that picked the veteran up from an air base in 
Vietnam (although the veteran's testimony did not confirm 
some of the details of this statement).  

There is no evidence excluding the veteran from service in 
Vietnam.  The Board concludes that the evidence is at least 
in equipoise on the question of whether he had qualifying 
Vietnam service.  38 U.S.C.A. § 5107(b).

Because the veteran has a current medical diagnosis of type 2 
diabetes mellitus and served in the Republic of Vietnam 
during the Vietnam era, presumptive service connection under 
the provisions of 38 C.F.R. § 3.309(e) is warranted. 


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, based on exposure to herbicides, is granted.


REMAND

In June 2003, the RO denied service connection for diabetic 
retinopathy, peripheral neuropathy, and hypertension, all 
claimed as secondary to diabetes mellitus.  In December 2003, 
the veteran submitted a statement expressing his disagreement 
with the adverse determination.  The RO has not issued a 
statement of the case which addresses these issues and the 
Board finds that a remand for this action is necessary.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is remanded for the 
following:

Issue the veteran and his 
representative a statement of the case 
on the issues of entitlement to service 
connection for diabetic retinopathy, 
peripheral neuropathy, and 
hypertension, all claimed as secondary 
to diabetes mellitus.  The Board will 
not further consider these claims 
unless a timely substantive appeal is 
submitted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


